United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1246EA
                                   _____________

United States of America,            *
                                     *
                   Appellee,         * Appeal from the United States
                                     * District Court for the Eastern
      v.                             * District of Arkansas.
                                     *
Tina Yvette Lee, also known as       *       [UNPUBLISHED]
Tina Yvonne Lee,                     *
                                     *
                   Appellant.        *
                               _____________

                            Submitted: August 6, 1997
                                Filed: August 25, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

      Tina Yvette Lee, also known as Tina Yvonne Lee, appeals the drug-related
sentence imposed by the district court under the sentencing guidelines. For reversal,
Lee contends the district court improperly refused to grant Lee's motion for a
downward departure. We reject Lee's argument. The record shows the district court
considered Lee's individual circumstances and understood its authority to depart
downward; thus, the district court's refusal to depart is not reviewable on appeal. See
United States v. Hernandez-Reyes, 114 F.3d 800, 802-03 (8th Cir. 1997). We affirm
Lee's sentence. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-